DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 9-10, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minard et n al. 9,753,464.
	Minard et al. disclose a beverage dispenser (20), which comprises a pump (26) for pumping an ingredient/micro-ingredient (24) from an ingredient container (22) via a fluid path toward a nozzle to dispense a beverage inclusive of the ingredient as seen in Figure 1; generating an electrical conductivity sense signal by an electrical conductivity sensor (140) along the fluid path in response to sensing that an air bubble is contained in the fluid ingredient within a conduit (30) (col. 4, ll. 51-67 onto col. 5, ll. 1-5); .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minard et n al. 9,753,464 in view of Baak et al. 8,783,516
	Minard et al. have taught all the features of the claimed invention except that the pump pumping the fluid ingredient and the air bubble back into the container. Baak et al. teach the use of an ingredient container (4) with a bi-directional pump (5), a conduit (8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the pump of Minard et al. with the pump of Baak et al., in order to prevent segregation of the product within the conduit.
Allowable Subject Matter
7.	Claims 1-8 and 16-20 are allowed.
8.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754